*309Approving report of Special Master on certain .claims, and directing payments by Receiver, etc. See 256 U. S. 603.
Upon consideration of the report of Frederick S. Tyler, Special Master, respecting the claims of J. R. Armstrong, et al., on a certain fund in the hands 'of the. Receiver, and derived by him from Receiver’s wells numbered 157, 162 and 170, and it appearing that copies of-said report have. been mailed to counsel for the respective claimants and that no exceptions or objections thereto have been presented;
It is Ordered that said report be, and it is hereby, approved and that the Receiver be; and he is hereby authorized and directed to pay over said fund to the following persons and in the following amounts, to wit: [Here fol-. low the names and amounts,] with interest upon each of said amounts at the rate of three per centum per annum from December 1st, 1920; provided, however, that there shall first be deducted from said fund and paid to Frederick S. Tyler the sum of one thousand and forty-eight dollars and thirty-dight cents to cover in full his services and expenses as such master in connection with said fund and the claims to it; and the amount so paid to him shall be deducted pro rata from the several awards hereby made to the claimants, above named.
And it is Further Ordered that the payment and acceptance of said several awards as herein made shall operate and be taken as a release and discharge of the Receiver by such claimants of all claims on and to-the fund so disbursed and distributed